Citation Nr: 0423638	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
conversion disorder.  


REPRESENTATION

Appellant represented by:	B. S. Girard, Attorney-at -Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


REMAND

The veteran served on active duty from June 1944 to January 
1945.

This matter initially came before the Board of Veteran's 
Appeals (Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, and remains in appellate status.  

In May 2002, the Board initiated development of the appeal 
which included the ordering of a VA psychiatric examination, 
later performed in September 2002.  The Board then considered 
this examination report in issuing a decision in July 2003, 
which did not allow the benefit sought by the veteran.  

However, in DAV v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) the US Court of Appeals for Veterans Claims 
(Court), held that the Board could not initially consider 
evidence it had developed without first allowing the RO to 
consider this evidence, in the absence of a waiver of such 
initial consideration.  Because the Board's most recent July 
2003 decision did not comply with this requirement, VA 
General Counsel and the veteran's representative agreed  in a 
joint motion that the decision should be vacated and the case 
remanded for readjudication consistent with the motion, and 
the Court ordered such action in February 2004.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:  

After ensuring compliance with VCAA, the 
RO should again address the issue pending 
appeal, including consideration of all 
relevant evidence on file during the 
pendency of the appeal, and including the 
September 2002 VA examination and all 
evidence added to the claims folder since 
the RO last addressed the claim.  If the 
decision is not to the veteran and 
representative's satisfaction, they 
should be issued a Supplemental Statement 
of the Case, and offered an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




